Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant amendments have been filed on February 16th, 2021: amending original claims 1 and 17.
Regarding objections to the specification, Examiner appreciates the updates and withdraws the specification objection. 
Regarding Rejections under U.S.C § 112(a), paragraphs [0077] and [0089] do not describe that each of the pins has a larger surface area per unit volume than each of the fins. Examiner holds that it is difficult to tell from the drawings what is claimed; however, argument is persuasive per MPEP 2164.06. Applicant’s arguments, see Applicant Arguments/Remarks Made, filed February 16th, 2021, with respect to claim 11 have been fully considered and are persuasive.  The 112(a) rejection of claim 11 has been withdrawn. 
Regarding Rejections under U.S.C § 112(b), Applicant’s arguments, see Applicant Arguments/Remarks Made, filed February 16th, 2021, with respect to claim 11 have been fully considered and are persuasive.  The 112(b) rejection of claims 11 has been withdrawn. 
Regarding Rejections under U.S.C § 112(b), Applicant’s arguments, see Applicant Arguments/Remarks Made, filed February 16th, 2021, with respect to claim 17 have been fully considered but are moot because the claims have been amended.  The 112(b) rejection of claims 17 has been withdrawn. 
Regarding Rejections under U.S.C § 103, Applicant’s specification and claims filed on May 23rd, 2018 describe a virtual line but do not mention the virtual line intersecting with the first plane.  The non-final rejection filed November 17th, 2020 was in response to the claims filed on May 23rd, 2018. Applicant’s arguments filed February 16th, 2021 were in response to the non-final rejection filed November 17th, 2020 and therefore, Applicant’s arguments, see Applicant Arguments/Remarks Made, filed February 16th, 2021, with respect to claim 1 and subsequent dependent claims have been fully considered, are not persuasive, but are moot because the claims have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In the amended claims, filed February 16th, 2021, Applicant states “the virtual line intersecting with the first plane, a distance between the upper portion of the front wall and the back wall continuously increasing in the upward direction.”  The claim is not supported by the originally filed disclosure in a way that conveys that Applicant had possession of the instant invention.  This is considered new matter.
According to the original specification filed May 23, 2018, C1 is a virtual line parallel with the first plane P1. C2 is another virtual line along which the flammable gas is to be injected into the combustion space [0070] that tilts against C1 [0083] according to Figure 5. As shown in Figure 5, C2 neither intersects P1, nor does the original specification explicitly state that it does; therefore, the “intersecting with” is considered new matter. For examination purposes, Examiner interprets “the virtual line intersecting with the first plane” to mean “the virtual line intersecting with the first plane if the virtual line C2 was extended further”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7 to 11, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubau (WO Patent No. 2009053248-A1) in view of Dam (EP Patent No. 0994313-A1) and Gelderloos (EP Patent No. 1722172 A1).
Regarding Claim 1, Hubau teaches a heat exchanger comprising (annotated Figure 5): a front wall (2) and a back wall (2) forming a flue gas space (6) together with 
[AltContent: textbox (Hubau: Figure 5)]
    PNG
    media_image1.png
    512
    559
    media_image1.png
    Greyscale


Dam teaches an entirety of the back wall (12, annotated Figure 2) extending along a first plane (annotated Figure 2) to provide a combustion system that can be constructed in a particularly compact manner (paragraph 0016).
[AltContent: textbox (Dam: Figure 2)]
    PNG
    media_image2.png
    685
    454
    media_image2.png
    Greyscale


Gelderloos teaches a distance between the upper portion of the front wall and the back wall continuously increasing in the upward direction (annotated Figure 2) for forming a burnout space (column 6 lines 2 to 8). 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include a distance between the upper portion of the front wall and the back wall continuously increasing in the upward direction in view of the teachings of Gelderloos for forming a burnout space.
Additionally, the modifications of the back wall of the combined teachings would have the predictable result of the virtual line (along which the flammable gas is to be injected into the combustion space) intersecting with the first plane (if the virtual line was extended further).
[AltContent: textbox (Gelderloos: Figure 2)]
    PNG
    media_image3.png
    557
    627
    media_image3.png
    Greyscale

Regarding Claim 2, as applied to claim 1, the combined teaching teach the invention described above in addition to wherein the front fin (Hubau: 8) protrudes from an inner surface (Hubau: annotated Figure 5) of the front wall (Hubau: 2) and the back fin (Hubau: 8) protrudes from an inner surface (Hubau: annotated Figure 5) of the back wall (Hubau: 2).
Regarding Claim 4, as applied to claim 1, the combined teaching teach the invention described above in addition to wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8) at least some of the front fins (Hubau: 8) and corresponding back fins (Hubau: 8) include respectively an inwardly bulged portion (Hubau: annotated Figure 5) 
Regarding Claim 5, as applied to claim 4, the combined teaching teach the invention described above in addition to wherein the inwardly bulged portions (Hubau: annotated Figure 5) and the outwardly curved portions (Hubau: annotated Figure 5) are formed so as to keep a predetermined distance between a burner to be installed on the heat exchanger and the fin (Hubau: paragraph 0001, 8).
Regarding Claim 7, as applied to claim 1, the combined teaching teach the invention described above in addition to wherein the front wall (Hubau: 2) is provided with front pins (Hubau: 9) the front pins (Hubau: 9) extending backwardly from an inner surface (Hubau: annotated Figure 5) of the front wall (Hubau: 2) some of the front pins (Hubau: 9) are arranged at the upper portion (Hubau: annotated Figure 5) of the front wall (Hubau: 2) below the front fin (Hubau: 8) and a remainder of the front pins (Hubau: 9) are arranged at the lower portion (Hubau: annotated Figure 5) of the front wall (Hubau: 2).
Regarding Claim 8, as applied to claim 7, the combined teaching teach the invention described above in addition to the back wall (Hubau: 2) is provided with back pins (Hubau: 9) extending forwardly from an inner surface (Hubau: annotated Figure 5) of the back wall (Hubau: 2) and the front pins (Hubau: 9) arranged at the lower portion (Hubau: annotated Figure 5) are connected back pins (Hubau: 9) disposed at corresponding locations.
Regarding Claim 9, as applied to claim 8, the combined teaching teach the invention described above in addition to wherein the front pins (Hubau: 9) are arranged at the upper portion (Hubau: annotated Figure 5) of the front wall (Hubau: 2) so as to face back pins (Hubau: 9) disposed at corresponding locations (Hubau: annotated Figure 5).
Regarding Claim 10, as applied to claim 8, the combined teachings teach the invention described above but fail to teach wherein the front pins arranged at the upper portion of the front wall are formed so as to decrease distances between the front pins and the back pins toward a downside.
However, Gelderloos teaches (Figure 2) wherein the front pins (8, corresponds to 9 in Hubua) arranged at the upper portion of the front wall (2, 2 corresponds to 2 in Hubua) are formed so as to decrease distances (column 6, lines 10 to 13) between the front pins and the back pins (8, corresponds to 9 in Hubua) toward a downside (column 6, lines 10 to 13) in order to prevent the pins from overheating near the free ends (column 6, lines 9 to 10).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include wherein the front pins arranged at the upper portion of the front wall are formed so as to decrease distances between the front pins and the back pins toward a downside in view of the teachings of Gelderloos in order to prevent the pins from overheating near the free ends.
Regarding Claim 11, as applied to claim 7, the combined teaching teach the invention described above in addition to wherein each pin (Hubau: 9) has a larger 
Regarding Claim 13, as applied to claim 2, the combined teachings teach wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8) at least some of the front fins (Hubau: 8) and corresponding back fins include respectively an inwardly bulged portion (Hubau: annotated Figure 8) that bulges toward the virtual line (Hubau: annotated Figure 5) and an outwardly curved portion (Hubau: annotated Figure 5) that curves away from the virtual line (Hubau: annotated Figure 5), and the outwardly curved portion (Hubau: annotated Figure 5) is arranged below the inwardly bulged portion (Hubau: paragraph 0032, understood a tulip shape creates enough space for combustion).
Regarding Claim 15, as applied to claim 2, the combined teaching teach the invention described above in addition to wherein the front wall (Hubau: 2) is provided with front pins (Hubau: 9), the front pins (Hubau: 9) extending backwardly from the inner surface (Hubau: annotated Figure 5) of the front wall (Hubau: 2), some of the front pins (Hubau: 9) are arranged at the upper portion (Hubau: annotated Figure 5) of the front wall (Hubau: 2) below the front fin (Hubau: 8), and a remainder of the front pins (Hubau: 9) are arranged at the lower portion (Hubau: annotated Figure 5) of the front wall (Hubau: 2).
Regarding Claim 20, as applied to claim 4, the combined teachings teach the invention described above in addition to wherein the front wall (Hubau: 2) is provided with front pins (Hubau: 9), the front pins (Hubau: 9) extending backwardly from the inner .
Claims 3, 6, 12, 14, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hubau (WO Patent No. 2009053248-A1) in view of Dam (EP Patent No. 0994313-A1) and Gelderloos (EP Patent No. 1722172 A1) as applied to claim 1 and in further view of Abul-Haj (US Patent No.). 
Regarding Claim 3, the combined teaching teach the invention described above in addition to wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8) but fail to teach at least some of the front fins and the corresponding back fins include respectively a first portion and a second portion arranged below the first portion and a height of the first portion from an inner surface of the corresponding wall is smaller than a height of the second portion from an inner surface of the corresponding wall.
However, Abul-Haj teaches at least some of the front fins and the corresponding back fins (12, corresponds to 8 of Hubau) include respectively a first portion (annotated Figure 1 below) and a second portion (annotated Figure 1 below) arranged below the first portion and a height (area is smaller above horizontal line in annotated Figure 1) of the first portion from an inner surface of the corresponding wall (11, 11 corresponds to 2 in Hubua) is smaller than a height (area is larger below horizontal line in annotated Figure 1) of the second portion from an inner surface of the corresponding wall (11, 11 
[AltContent: textbox (Abul-Haj: Figure 1)]
    PNG
    media_image4.png
    581
    726
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the fins of the combined teachings to include at least some of the front fins and the corresponding back fins include respectively a first portion and a second portion arranged below the first portion and a height of the first portion from an inner surface of the corresponding wall is smaller than a height of the second portion from an inner surface of the corresponding wall in view of Abul-Haj resulting in higher velocity of gas flow and increased efficiency of cooling (understood increased cooling efficiency to be increased heat transfer for the heat exchanger).
Regarding Claim 6, the combined teachings teach the invention described above as well as wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8), but fail to teach at least some of the front fins and corresponding back have respectively tapered portions where a height of the fin from an inner surface of the corresponding wall gradually decreases towards an upper end of the fin.
However, Abul-Haj teaches at least some of the front fins (12, corresponds to 8 of Hubau) and corresponding back fins (12, corresponds to 8 of Hubau) have respectively tapered portions (annotated Figure 1 above) where a height of the fin (12, corresponds to 8 of Hubau) from an inner surface of the corresponding wall (11, corresponds to 2 of Hubau) gradually decreases towards an upper end of the fin (12, corresponds to 8 of Hubau, annotated Figure 1 above) which allows a gas to continue to expand with minimal resistance so, the velocity of gas flow is increased in comparison to the use of fins that are not tapered that results in higher velocity of gas flow and increased efficiency of cooling (paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the fins of the combined teachings to include at least some of the front fins and corresponding back have respectively tapered portions where a height of the fin from an inner surface of the corresponding wall gradually decreases towards an upper end of the fin in view of Abul-Haj resulting in higher velocity of gas flow and increased efficiency of cooling (understood increased cooling efficiency to be increased heat transfer for the heat exchanger).
Regarding Claim 12, as applied to claim 2, the combined teachings teach the invention described above as well as wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8, annotated Figure 5), but fails to teach at least some of the front fins and corresponding back fins include respectively a first portion and a second portion arranged below the first portion, and a height of the first portion from the inner surface of the corresponding wall is smaller than a height of the second portion from the inner surface of the corresponding wall.
However, Abul-Haj teaches at least some of the front fins (12, corresponds to 8 of Hubau) and corresponding back fins (12, corresponds to 8 of Hubau) include respectively a first portion and a second portion arranged below the first portion (annotated Figure 1 above), and a height of the first portion from the inner surface of the corresponding wall (11, corresponds to 2 of Hubau ) is smaller than a height of the second portion from the inner surface of the corresponding wall (11, corresponds to 2 of Hubau) which allows a gas to continue to expand with minimal resistance so, the velocity of gas flow is increased in comparison to the use of fins that are not tapered that results in higher velocity of gas flow and increased efficiency of cooling (paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the fins of the combined teachings to include at least some of the front fins and corresponding back fins include respectively a first portion and a second portion arranged below the first portion, and a height of the first 
Regarding Claim 14, as applied to claim 2, the combined teachings further teach wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8), but fail to teach at least some of the front fins and corresponding back fins have respectively tapered portions where a height of the fin from the inner surface of the corresponding wall.
However, Abul-Haj teaches at least some of the front fins (12, corresponds to 8 of Hubau) and corresponding back fins (12, corresponds to 8 of Hubau) have respectively tapered portions (annotated Figure 1 above) where a height of the fin (12, corresponds to 8 of Hubau) from the inner surface of the corresponding wall (11, corresponds to 2 of Hubau) gradually decreases towards an upper end of the fin (12, corresponds to 8 of Hubau, annotated Figure 1 above) which allows a gas to continue to expand with minimal resistance so, the velocity of gas flow is increased in comparison to the use of fins that are not tapered that results in higher velocity of gas flow and increased efficiency of cooling (paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the fins of the combined teachings to include at least some of the front fins and corresponding back fins have respectively tapered portions where a height of the fin from the inner surface of the corresponding wall in 
Regarding Claim 16, as applied to claim 3, the combined teachings further teach wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8), at least some of the front fins (Hubau: 8) and corresponding back fins (Hubau: 8) include respectively an inwardly bulged (Hubau: annotated Figure 5) portion that bulges toward the virtual line (Hubau: annotated Figure 5 above) and an outwardly curved portion (Hubau: annotated Figure 5 above) that curves away from the virtual line (Hubau: annotated Figure 5 above), and the outwardly curved portion (Hubau: annotated Figure 5 above) is arranged below the inwardly bulged portion (Hubau paragraph 0032, understood a tulip shape creates enough space for combustion).
Regarding Claim 17, as applied to claim 3, in view of indefiniteness, the combined teachings further teach wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8), at least some of the front fins (Hubau: 8) and corresponding back fins (Hubau: 8) have respectively tapered portions (12 of Abul-Haj ) where a height of the front fins (shape of Abul-Haj annotated Figure 1 above) from the inner surface of the front wall (Hubau: 2) and a height of the back fins (shape of Abul-Haj annotated Figure 1 above) 
Regarding Claim 18, as applied to claim 3, the combined teaching teach the invention described above in addition to wherein the front wall (Hubau: 2) is provided with front pins (Hubau: 9), the front pins (Hubau: 9) extending backwardly from the inner surface (Hubau: annotated Figure 5) of the front wall (Hubau: 2), some of the front pins (Hubau: 9) are arranged at the upper portion (Hubau: annotated Figure 5) of the front wall (Hubau: 2) below the front fin (Hubau: 8), and a remainder of the front pins (Hubau: 9) are arranged at the lower portion (Hubau: annotated Figure 2 above) of the front wall (Hubau: 2).
Regarding Claim 19, as applied to claim 4, the combined teachings further teach wherein the front wall (Hubau: 2) is provided with a plurality of the front fins (Hubau: 8) and the back wall (Hubau: 2) is provided with a plurality of the back fins (Hubau: 8) respectively corresponding to the front fins (Hubau: 8), at least some of the front fins (Hubau: 8) and corresponding back fins (Hubau: 8) have respectively tapered portions (Hubau: 8 with partial substitution of Abul-Haj 12) where a height of the fin (Hubau: 8) from the inner surface of the corresponding wall (Hubau: 2) gradually decreases towards an upper end of the fin (Hubau: 8, understood a taper has a height that gradually decreases).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Deckers (EP Patent No. 0085470) teaches a heat exchanger shaped differently but with similar features as the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746